CULLEN, Commissioner.
Buddy Lairson appeals from an order of the Clark Circuit Court which overruled, without a hearing or appointment of counsel, his motion under RCr 11.42 to vacate a judgment by which he was given a life sentence as an habitual criminal.
The grounds of the motion were (1) that the indictment was defective because it did not state the section number of the habitual criminal statute, and (2) the trial court did not give notice to che Commissioner of Mental Health as required by KRS 203.340.
Neither of these grounds is such as would warrant relief under RCr 11.42. As to the first ground, see Warner v. Commonwealth, Ky., 385 S.W.2d 77. As to the second ground see Mercer v. Commonwealth, Ky., 346 S.W.2d 761, and Etherton v. Commonwealth, Ky., 379 S.W.2d 730.
Since the motion showed on its face that there was no valid ground for relief, the movant was not entitled to a hearing or to appointment of counsel. Odewahn v. Commonwealth, Ky., 385 S.W.2d 163.
The judgment is affirmed.